Execution Version





--------------------------------------------------------------------------------



RECEIVABLES SALE AGREEMENT


DATED AS OF APRIL 12, 2017


by and between


SEALY MATTRESS MANUFACTURING COMPANY, LLC,
as the seller,


and


TEMPUR-PEDIC NORTH AMERICA, LLC,
as the purchaser



--------------------------------------------------------------------------------





Receivables Sale Agreement





--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE I AMOUNTS AND TERMS1
Section 1.1.Purchase of Receivables Assets.    1
Section 1.2.Payment for the Purchase.    2
Section 1.3.Purchase Price Credit Adjustments.    3
Section 1.4.Payments.    4
Section 1.5.Transfer of Records.    4
Section 1.6.Characterization.    4
ARTICLE II REPRESENTATIONS AND WARRANTIES5
Section 2.1.Representations and Warranties of SMMC.    5
ARTICLE III CONDITIONS OF PURCHASE9
Section 3.1.Conditions Precedent to Closing    9
Section 3.2.Conditions Precedent to Subsequent Payments.    9
ARTICLE IV COVENANTS9
Section 4.1.Affirmative Covenants of SMMC.    9
Section 4.2.Negative Covenants of SMMC.    12
ARTICLE V TERMINATION EVENTS13
Section 5.1.Termination Events.    13
Section 5.2.Remedies.    15
ARTICLE VI INDEMNIFICATION16
Section 6.1.Indemnities by SMMC.    16
Section 6.2.Other Costs and Expenses.    18
ARTICLE VII MISCELLANEOUS18
Section 7.1.Waivers and Amendments.    18
Section 7.2.Notices.    19


1
Receivables Sale Agreement





--------------------------------------------------------------------------------





Section 7.3.Protection of Ownership Interests of TPNA.    19
Section 7.4.Termination.    20
Section 7.5.Confidentiality.    20
Section 7.6.CHOICE OF LAW.    20
Section 7.7.CONSENT TO JURISDICTION.    21
Section 7.8.WAIVER OF JURY TRIAL.    21
Section 7.9.Integration; Binding Effect; Survival of Terms.    21
Section 7.10.Counterparts; Severability; Section References.    22
Section 7.11.Bankruptcy Petition.    22
Section 7.12.Patriot Act.    23
EXHIBITS
Exhibit I
Definitions

Exhibit II
SMMC’s Jurisdiction of Organization; Organizational Identification Number;
Principal Place of Business; Chief Executive Office and Location(s) of Records;
Federal Employer Identification Number; Legal, Other and Prior Names

Exhibit III
SMMC’s Collection Accounts and Lock-Boxes

Exhibit IV
SMMC’s Credit and Collection Policy

SCHEDULES
Schedule A
Documents to be Delivered to TPNA on or prior to the Closing Date







2
Receivables Sale Agreement





--------------------------------------------------------------------------------






RECEIVABLES SALE AGREEMENT
THIS RECEIVABLES SALE AGREEMENT, dated as of April 12, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and between Sealy Mattress Manufacturing Company, LLC, a
Delaware limited liability company (“SMMC”), as the seller, and Tempur-Pedic
North America, LLC, a Delaware limited liability company (“TPNA”), as the
purchaser. Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I attached
hereto (or, if not defined in Exhibit I attached hereto, the meanings assigned
to such terms in Exhibit I to the CSA hereinafter described).
PRELIMINARY STATEMENTS
SMMC now owns, and from time to time hereafter will own, Receivables Assets.
Upon the terms and conditions hereinafter set forth, SMMC wishes to sell and
assign to TPNA, and TPNA wishes to purchase from SMMC, all of SMMC’s right,
title and interest in and to the Receivables Assets existing as of the close of
business on the Initial Cutoff Date and thereafter arising through and including
the Termination Date.
SMMC and TPNA intend the transaction contemplated hereby to be a true sale of
the Receivables Assets from SMMC to TPNA, providing TPNA with the full benefits
of ownership of the Receivables Assets, and neither SMMC nor TPNA intends this
transaction to be, or for any purpose to be characterized as, a loan from TPNA
to SMMC secured by the Receivables Assets.
Immediately following its acquisition of the Receivables Assets from SMMC, TPNA
will sell and/or contribute them to Tempur Sealy Receivables, LLC, a Delaware
limited liability company (the “SPE”), pursuant to that certain Receivables Sale
and Contribution Agreement, dated as of April 12, 2017, by and between TPNA, as
seller and contributor, and the SPE, as the buyer and contributee (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “RSCA”), and the SPE will pledge them to Wells Fargo Bank, National
Association (the “Lender”), pursuant to that certain Credit and Security
Agreement, dated as of April 12, 2017, by and among the SPE, as borrower, Tempur
Sealy International, Inc., a Delaware corporation, as initial master servicer
(the “Master Servicer”), and the Lender (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “CSA”), in
exchange for certain loans.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Receivables Sale Agreement



--------------------------------------------------------------------------------






Article I
Amounts and Terms

Section 1.1.    Purchase of Receivables Assets.
(a)    Effective as of the Closing Date, in consideration for the Purchase Price
and upon the terms and subject to the conditions set forth herein, SMMC hereby
sells, assigns, transfers and otherwise conveys to TPNA, without recourse
(except to the extent expressly provided herein), and TPNA hereby purchases from
SMMC, all of SMMCs’ right, title and interest in and to (i) all Receivables
existing as of the close of business on the Initial Cutoff Date and all
Receivables thereafter arising through and including the Termination Date,
together, in each case, with (ii) all Related Security relating thereto and
(iii) all Collections of the foregoing (all of the foregoing in clauses (i),
(ii) and (iii), collectively, the “Initial Receivables Assets”). On each
Business Day after the Closing Date through and including the Termination Date
(each such Business Day, together with the Closing Date, a “Purchase Date”), in
consideration for the Purchase Price and upon the terms and subject to the
conditions set forth herein, SMMC shall sell, assign, transfer and otherwise
convey to TPNA, without recourse (except to the extent expressly provided
herein), and TPNA shall hereby purchase from SMMC, all of SMMCs’ right, title
and interest in and to (i) all Receivables arising on such date, together, in
each case, with (ii) all Related Security relating thereto and (iii) all
Collections of the foregoing (all of the foregoing in clauses (i), (ii) and
(iii), collectively, the “Subsequent Receivables Assets” and together with the
Initial Receivables Assets, the “Receivables Assets”). TPNA shall be obligated
to pay the Purchase Price for each Receivable in accordance with Section 1.2.
(b)    It is the intention of the parties hereto that the transfer of
Receivables Assets hereunder shall constitute a true sale, which sale is
absolute and irrevocable and provides TPNA with the full benefits of ownership
of the Receivables Assets. Except for the Purchase Price Credits owed pursuant
to Section 1.3, the transfer of Receivables Assets hereunder is made without
recourse to SMMC for losses in respect of Receivables that are uncollectible on
account of the insolvency, bankruptcy, lack of creditworthiness or other
financial or credit condition of the related Obligor resulting in the inability
to pay of such Obligor; provided, however, that (i) SMMC shall be liable to TPNA
for all representations, warranties, covenants and indemnities made by it
pursuant to the terms of any of the Transaction Documents to which it is a
party, and (ii) such transfer does not constitute and is not intended to result
in an assumption by TPNA or any assignee thereof of any obligation of SMMC or
any other Person arising in connection with the Receivables Assets or any other
obligations of SMMC. In view of the intention of the parties hereto that the
transaction evidenced by this Agreement shall constitute a true sale of the
Receivables Assets, rather than a loan secured thereby, SMMC agrees that it
will, on or prior to each Purchase Date, include a notation in its master data
processing records relating to the Receivables sold on such Purchase Date to
indicate that such Receivables have been sold to TPNA.

Section 1.2.    Payment for the Purchase.
(a)    The Purchase Price for each Receivable shall become owing in full by TPNA
to SMMC on the related Purchase Date and shall be paid on the next Monthly
Payment Date in cash, it being understood and agreed that any such transfer of
cash may be made by book entry rather than wire transfer of immediately
available funds or automated clearing house (ACH) transfer.
(b)    To the extent that TPNA is entitled to any Purchase Price Credit pursuant
to Section 1.3 and the amount of such Purchase Price Credit exceeds the Purchase
Price that would have been




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





owed by TPNA to SMMC under Section 1.2(a) above on the immediately succeeding
Purchase Date without taking such Purchase Price Credit into account for
purposes of the calculation of such price, the excess shall be payable by SMMC
to TPNA in cash, it being understood and agreed that any such transfer of cash
may be made by book entry rather than wire transfer of immediately available
funds or automated clearing house (ACH) transfer.
(c)    Notwithstanding the foregoing, on any Business Day prior to a Settlement
Date, with the consent of the Lender (as the ultimate assignee of TPNA), which
consent shall not be unreasonably withheld or delayed, TPNA may provide written
notice to SMMC excluding any Receivable from the Receivables being sold on such
Settlement Date. Upon delivery of such notice to SMMC and receipt of the
Lender’s consent, TPNA shall have no obligation to pay the Purchase Price for
such Receivable, and such Purchase Price shall no longer be deemed owing
hereunder.

Section 1.3.    Purchase Price Credit Adjustments.
If on any day:
(a)    the Outstanding Balance of a Receivable originated by SMMC is:
(i)    reduced as a result of any defective or rejected or returned goods or
services, any cash discount or any adjustment or otherwise by SMMC or any
Affiliate thereof, or
(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or
(iii)    reduced on account of the obligation of SMMC or any Affiliate thereof
to pay the related Obligor any rebate or refund, or
(iv)    less than the amount included in the calculations in any Monthly Report,
or
(b)    any of the representations and warranties set forth in Section 2.1(p)
through and including Section 2.1(v) is not true when made or deemed made with
respect to any Receivable,
then, in such event, TPNA shall be entitled to a credit (each, a “Purchase Price
Credit”) against the Purchase Price otherwise payable hereunder equal to (A) in
the case of clauses (a)(i)-(iv) above, the amount of such reduction or
cancellation or the difference between the actual Outstanding Balance and the
amount included in calculating the Net Pool Balance (as defined in the CSA), as
applicable; and (B) in the case of clause (b) above, in the amount of the
Purchase Price paid for such Receivable less Collections received by TPNA
thereon. If, on any day prior to the Termination Date, the Purchase Price Credit
due from SMMC exceeds the Purchase Price payable to SMMC on such day, the excess
amount may be credited against the Purchase Price payable to SMMC on one or more
subsequent Purchase Dates; provided, however, that (1) if any portion of a
Purchase Price Credit remains unrealized on the Termination Date, it shall be
payable by SMMC in cash on the Termination Date; (2) if any of the events
described in clauses (a)(iv)-(iv) or (b) above occurs after the Termination
Date, the resulting Purchase Price Credit shall be paid in cash on the date of
occurrence; and (3) no Purchase Price Credit shall include any amount to the
extent the same represents losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy, lack of creditworthiness
or other financial or credit condition of the related Obligor resulting in the
inability to pay in respect of an Obligor.




23
Receivables Sale Agreement



--------------------------------------------------------------------------------






Section 1.4.    Payments.
All amounts to be paid or deposited by TPNA hereunder shall be paid or deposited
in cash in accordance with the terms hereof on the day when due. Any transfer of
cash from one party to the other may be made by book entry on the next Monthly
Payment Date in lieu of sending a wire transfer or automated clearing house
(ACH) transfer of funds. In the event that any payment or deposit owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment or deposit shall be made on the next succeeding Business Day. Any
payment or deposit that is not made when due shall accrue interest at the
Default Rate until paid in full. All interest shall be computed for actual days
elapsed on the basis of a year consisting of 360 days.

Section 1.5.    Transfer of Records.
In connection with any sale of Receivables hereunder, SMMC hereby sells,
transfers, assigns and otherwise conveys to TPNA all of its right and title to
and interest in the existing and future Records relating to the Receivables sold
hereunder, without the need for any further documentation in connection with
such sale. In connection with such transfer, SMMC hereby grants to each of TPNA,
the SPE, the Lender and the Master Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
SMMC to account for the Receivables, to the extent necessary to administer the
Receivables, whether such software is owned by SMMC or is owned by others and
used by SMMC under license agreements with respect thereto; provided, however,
that so long as the Records maintained in any software the license or sublicense
of which hereunder would require the consent of the applicable licensor can be
exported to Excel, such software (the “Excluded Software”) shall not be included
in the license granted in this Section 1.5(a). The license granted hereby shall
be irrevocable until the payment in full of the Aggregate Unpaids (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted), and shall automatically terminate on the date this
Agreement terminates in accordance with its terms.

Section 1.6.    Characterization.
If, notwithstanding the intention of the parties expressed in Section 1.1(b),
the transfer by SMMC to TPNA of Receivables hereunder shall be characterized in
any manner other than a true sale or such transfer for any reason shall be
ineffective or unenforceable, then this Agreement shall be deemed to constitute
a security agreement that creates or provides for a security interest to payment
or performance of an obligation under the applicable UCC and other applicable
law. For this purpose and without being in derogation of the parties’ intention
that each transfer shall constitute a true sale and absolute assignment thereof,
SMMC hereby grants to TPNA a security interest in all of SMMC’s right, title and
interest in, to and under the Receivables Assets and all proceeds thereof,
whether existing as of the close of business on the Initial Cutoff Date or
thereafter arising through and including the Termination Date, to secure the
prompt and complete payment of a loan deemed to have been made by TPNA to SMMC
in an amount equal to the aggregate Purchase Price for the Receivables Assets,
together with all other obligations of SMMC hereunder, which security interest,
SMMC hereby represents and warrants, is valid, duly perfected and prior to all
Liens. TPNA and its assigns shall have, in addition to the rights and remedies
which they may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Article II    
Representations and Warranties




23
Receivables Sale Agreement



--------------------------------------------------------------------------------






Section 2.1.    Representations and Warranties of SMMC.
SMMC hereby represents and warrants to TPNA on the Closing Date and on each date
thereafter on which a Receivable of SMMC is sold hereunder prior to the
Termination Date:
(a)    Organization; Power; Qualification. SMMC (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority, and the legal right,
(i) to own and operate its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and (ii) execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, and (d) is in compliance
with all Requirements of Law and its Contractual Obligations except, in each
case (other than with respect to clause (a) or clause (b)(ii) above) to the
extent that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(b)    Authorization; Enforceability. SMMC has the right, power and authority
and has taken all necessary limited liability company and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which it is a party in accordance with their
respective terms, the sales of Receivables hereunder and the consummation of the
transactions contemplated in this Agreement and the other Transaction Documents
to which SMMC is a party. This Agreement and each of the other Transaction
Documents to which SMMC is a party have been duly executed and delivered by the
duly authorized officers of SMMC, and each such document constitutes a legal,
valid and binding obligation of SMMC, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c)    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which SMMC is a party, the sales of
Receivables Assets hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or any Contractual Obligation of SMMC and (b)
will not result in, or require, the creation or imposition of any Lien on any of
its properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Transaction
Documents), except to the extent such violation or Lien, could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The transactions evidenced by this Agreement, the RSCA and the
Transaction Documents constitute a “Qualified Receivables Transaction” as
defined in the Senior Bank Credit Agreement.
(d)    Litigation. There are no actions, suits, investigations, criminal
prosecutions, civil investigative demands, imposition of criminal or civil fines
or penalties, claims, disputes or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of SMMC, threatened
against or affecting SMMC (i) that could reasonably be expected,




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





individually or in the aggregate, to result in a Material Adverse Effect or (ii)
as of the Closing Date, that involve this Agreement.
(e)    No Default. SMMC is not in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Unmatured
Termination Event or Termination Event has occurred and is continuing.
(f)    Ownership of Receivables Assets; Liens. Immediately prior to their sale
hereunder, SMMC has good title to, or valid licenses of, all of the Receivables
Assets, except where such failure to have good title or valid leasehold
interests could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. None of the Receivables Assets is subject
to any Lien other than Permitted Liens.
(g)    Taxes. SMMC has filed or caused to be filed all Federal, material state
and other Tax returns that are required to be filed and has paid all Taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other Taxes imposed on it or any of its property by
any Governmental Authority to the extent such Taxes have become due and payable
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of SMMC or the Performance
Guarantor); no Tax Lien has been filed, and, to the knowledge of SMMC, no claim
is being asserted, with respect to any such Tax that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(h)    Federal Regulations. No part of the proceeds of the sale of Receivables
Assets hereunder will be used (a) for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect for any purpose that violates the
provisions of the regulations of the Board or (b) for any purpose that violates
the provisions of the regulations of the Board. No more than 25% of the assets
of SMMC consist of “margin stock” as so defined.
(i)    Investment Company Act; Other Regulations. SMMC is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
(j)    Accuracy of Information, etc. No statement or information, other than
projections, pro forma financial statements, forward-looking statements,
estimates with respect to future performance and information of a general
economic or industry specific nature, contained in this Agreement, any other
Transaction Document or any other document, certificate or statement furnished
by or on behalf of SMMC to the Lender for use in connection with the
transactions contemplated by this Agreement or the other Transaction Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not misleading in light of the circumstances under which such
statements were made (giving effect to all supplements




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





thereto). The projections, pro forma financial information, forward-looking
statements and estimates with respect to future performance contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of SMMC or the Performance Guarantor to be reasonable at
the time made, it being recognized by the Lender that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.
(k)    Solvency. On the Closing Date and on each date thereafter on which a
Receivable of SMMC is transferred hereunder prior to the Termination Date, SMMC
is Solvent.
(l)    OFAC; Anti-Money Laundering; Patriot Act. SMMC is in compliance, in all
material respects, with the Patriot Act. SMMC or the Performance Guarantor has
implemented and maintains in effect policies and procedures designed to ensure
compliance by SMMC, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
SMMC, its Subsidiaries and their respective officers and employees and to the
knowledge of the Performance Guarantor its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) SMMC nor any Subsidiary or to the knowledge of SMMC or
such Subsidiary any of their respective directors, officers or employees, or
(ii) to the knowledge of SMMC, any agent of SMMC or any Subsidiary that will act
in any capacity in connection with or benefit from the receivables purchase
facility established by the Transaction Documents, is a Sanctioned Person. No
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(m)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, SMMC or any other Transaction Document (other than (i) as have already
been obtained and are in full force and effect and (ii) filings to perfect
security interests granted pursuant to the Transaction Documents).
(n)    Ownership of SMMC. SMMC is a Wholly-Owned Subsidiary of the Performance
Guarantor.
(o)    Places of Business and Locations of Records. SMMC’s principal place of
business, chief executive office and the other locations (if any) where its
Records are located are at the addresses listed on Exhibit II or such other
locations of which TPNA (and the Lender as its assignee) have been given prior
notification in jurisdictions where all action required to maintain the
perfection of TPNA’s and the Lender’s interests in the Receivables Assets has
been taken and completed. SMMC’s Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Exhibit II. SMMC
is organized solely under the laws of the jurisdiction listed in Exhibit II.




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





(p)    Names. Except as stated on Exhibit II and the name in which it has
executed this Agreement, in the five (5) years prior to the Closing Date, SMMC
has not used any legal names, trade names or assumed names.
(q)    Collections. All of SMMC’s Lock-Boxes and Collection Accounts into which
Collections are paid are listed on Exhibit III to this Agreement. SMMC has
directed the Obligors on its Receivables to make payments thereon to a Lock-Box
or a Collection Account that is listed on to this Agreement. SMMC has not
granted any Person (other than TPNA, the SPE, the Master Servicer and the Lender
and its assigns) access to or control of any such Lock-Box or Collection
Account, or the right to take dominion and control of any such Lock-Box or
Collection Account at a future time or upon the occurrence of a future event. To
the extent that funds other than Collections are deposited into any Collection
Account or Lock-Box, SMMC or the Master Servicer can promptly trace and identify
which funds constitute Collections.
(r)    Compliance with Credit and Collection Policy. SMMC has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract.
(s)    Good Title. Immediately prior to or contemporaneously with each sale
hereunder, SMMC shall be the legal and beneficial owner of all of its then
existing Receivables Assets with respect thereto, free and clear of any Lien
except as created by the Transaction Documents and except for Permitted Liens.
(t)    Perfection. Assuming the filing of the financing statements approved by
SMMC on the date hereof, this Agreement, together with such financing
statements, is effective to create in favor of TPNA, a valid and perfected
Security Interest in the Collateral, free and clear of any Lien except as
created by the Transactions Documents and except for Permitted Liens.
(u)    Payments to SMMC. With respect to each Receivable sold hereunder, TPNA
has given fair market value and reasonably equivalent value to SMMC in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by SMMC of any Receivable under this Agreement is
or may be voidable under any section of the Federal Bankruptcy Code.
(v)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a valid and binding
obligation of the related Obligor to pay the Outstanding Balance of such
Receivable created thereunder and any accrued interest thereon, enforceable
against such Obligor in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

Article III    
Conditions of Purchase




23
Receivables Sale Agreement



--------------------------------------------------------------------------------






Section 3.1.    Conditions Precedent to Closing.
The effectiveness of this Agreement is subject to the conditions precedent that
(a) TPNA shall have received on or before the Closing Date those documents
listed on Schedule A attached hereto and (b) all of the conditions to the
effectiveness of the RSCA and CSA shall have been satisfied or waived in
accordance with the terms thereof.

Section 3.2.    Conditions Precedent to Subsequent Payments.
TPNA’s obligation to pay for any Receivable transferred hereunder after the
Initial Cutoff Date shall be subject to the conditions precedent that: (a) the
Facility Termination Date shall not have occurred under the CSA; and (b) on the
date such Receivable is transferred hereunder, the following statements shall be
true (and acceptance of the proceeds of any payment for such Receivable shall be
deemed a representation and warranty by SMMC that such statements are then
true):
(i)    the representations and warranties set forth in Article II are true and
correct in all material respects on and as of the date such Receivable is
transferred hereunder as though made on and as of such date (except to the
extent such representations and warranties refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date); and
(ii)    no Termination Event is continuing.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether through book entry of a transfer of cash from
TPNA to SMMC or by offset of Purchase Price Credits owed to TPNA), title to such
Receivable and the other related Receivables Assets shall vest in TPNA, whether
or not the conditions precedent to TPNA’s obligation to pay for such Receivable
were in fact satisfied.

Article IV    
Covenants

Section 4.1.    Affirmative Covenants of SMMC.
Until the date on which this Agreement terminates in accordance with its terms,
SMMC hereby covenants as set forth below:
(a)    Additional Information. SMMC will maintain proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, and will furnish or
cause to be furnished to TPNA (or its assigns) promptly, from time to time, such
information, documents, records or reports relating to the Receivables Assets or
the condition or operations, financial or otherwise, of SMMC as TPNA (or its
assigns) may from time to time reasonably request in order to protect the
interests of TPNA (and its assigns) under or as contemplated by this Agreement.
(b)    Notices. SMMC will furnish to TPNA (and its assigns) each of the
following:
(i)    Copies of Notices under Control Agreements. Promptly upon its receipt
from any Collection Bank under any Control Agreement to which SMMC is a party of
(A) any notice of default




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





or (B) any demand for reimbursement which is not covered by available funds in
the applicable Collection Accounts, a copy of the same.
(ii)    Adoption of a New Credit and Collection Policy. In the event SMMC adopts
a Credit and Collection Policy which could reasonably be expected to adversely
impact the Receivables of SMMC in any material respect, at least ten (10)
Business Days prior to the effectiveness of any such adoption, a copy of SMMC’s
proposed new Credit and Collection Policy, together with a request for the
Lender’s consent thereto (which consent will not be unreasonably withheld or
delayed).
(iii)    Termination Events or Unmatured Termination Events. Promptly upon
learning of the occurrence of any Termination Event or Unmatured Termination
Event, a statement of a Responsible Officer describing the same and, if
applicable, the steps being taken with respect thereto.
(c)    Maintenance of Existence. SMMC will (i)(A) preserve, renew and keep in
full force and effect its organizational existence and good standing (except
that SMMC may merge with an into TPNA), and (B) take all reasonable action to
maintain all rights, privileges, franchises, licenses and permits necessary or
desirable in the normal conduct of its business (except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect); and (ii) comply with all Requirements of Law (except to the
extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect).
(d)    Audits. SMMC will, from time to time during regular business hours as
requested by the Lender upon not less than fifteen (15) days’ written notice and
at the sole cost of SMMC, permit the Lender, or the Lender’s agents or
representatives: (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of SMMC relating to the
Receivables Assets, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of SMMC during reasonable business
hours for the purpose of examining such materials described in clause (i) above,
and to discuss matters relating to SMMC’s financial condition or the Receivables
Assets or SMMC’s performance under any of the Transaction Documents to which it
is a party or by which it is bound or SMMC’s performance under the Contracts
and, in each case, with any of the officers or employees of SMMC having
knowledge of such matters (each such visit, a “Review”); provided that, so long
as no Amortization Event has occurred and is continuing, only one Review (which
Review may apply to SMMC, TPNA, the Master Servicer and the SPE) will be
permitted under this Section 4.1(d) in any period beginning on March 31 in each
year on and after the Closing Date and ending on each anniversary thereof in the
succeeding year.
(e)    Keeping and Marking of Records and Books.
(i)    SMMC will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
SMMC will give TPNA (or its




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii)    SMMC will upon the reasonable request of TPNA (or its assigns) following
the occurrence and during the continuance of a Termination Event hereunder: (1)
mark each Contract with a legend describing the SPE’s ownership interest in the
Receivables and further describing security interest in the Receivables of the
Lender, and (2) deliver to the Lender all Contracts (including, without
limitation, all multiple originals of any such Contract constituting an
instrument, a document, a security or chattel paper) relating to the Receivables
that are in SMMCs’ possession.
(f)    Compliance with Contracts and Credit and Collection Policy. SMMC will (i)
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) not take any action inconsistent
in any material respect with the Credit and Collection Policy in regard to any
Receivable and the related Contract.
(g)    Separateness. SMMC acknowledges that the Lender is entering into the
transactions contemplated by this Agreement, the RSCA and the CSA in reliance
upon SMMC’s identity as a legal entity that is separate from the SPE. Therefore,
from and after the date of execution and delivery of this Agreement, SMMC will
not take any action inconsistent with the “separateness covenants” set forth in
Section 5.1(f) of the CSA.
(h)    Collections. In the event any payments relating to Receivables Assets are
remitted directly to SMMC, it will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following identification thereof and, at all times
prior to such remittance, it will itself hold or, if applicable, will cause such
payments to be held for the exclusive benefit of TPNA and its assigns. SMMC will
transfer exclusive ownership, dominion and control of each Lock-Box and
Collection Account to TPNA and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to TPNA (or its assigns) as
contemplated by this Agreement, the RSCA and the CSA.
(i)    Payment of Obligations. SMMC will pay and discharge, as the same shall
become due and payable (beyond any period of grace or cure, if applicable), all
its obligations and liabilities, including (a) material Tax liabilities before
the same shall become delinquent or in default, except where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) SMMC has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (b) all lawful claims in excess of that, if unpaid,
would by law become a Lien (other than a Permitted Lien) upon all or any
material portion of the Receivables Assets.

Section 4.2.    Negative Covenants of SMMC.
Until the date on which this Agreement terminates in accordance with its terms,
SMMC hereby covenants that:




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





(a)    Change in Name, Jurisdiction of Incorporation, Offices and Records. It
will not change (i) its name as it appears in the official public record in the
jurisdiction of its incorporation (as contemplated by Section 9-503(a)(1) of the
UCC), (ii) its status as a “registered organization” (within the meaning of
Article 9 of any applicable enactment of the UCC), (iii) its organizational
identification number, if any, issued by its jurisdiction of incorporation, or
(iv) its jurisdiction of organization unless it shall have: (A) given the Lender
at least ten (10) days’ prior written notice thereof; (B) at least three (3)
Business Days prior to such change, delivered to the Lender all financing
statements, instruments and other documents reasonably requested by the Lender
in connection with such change or relocation and (C) solely if requested by the
Lender, caused an opinion of counsel reasonably acceptable to the Lender to be
delivered to the Lender to the effect that TPNA’s security interest is valid and
perfected, such opinion to be in form and substance similar to the related
opinion delivered on the Closing Date and otherwise reasonably acceptable to the
Lender.
(b)    Change in Payment Instructions to Obligors. It will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors of Receivables regarding payments to be made to any Lock-Box or
Collection Account, unless the Lender shall have received, (i) at least twenty
(20) days before the proposed closing date therefor, written notice of such
addition, termination or change, and (ii) with respect to the addition of a
Collection Account, an executed Control Agreement with respect to the new
Collection Account prior to depositing any Collections therein; provided,
however, that it may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Lock-Box that clears through a Collection Account subject to a Control
Agreement or to another existing Collection Account that is subject to a Control
Agreement.
(c)    Modifications to Contracts. Except as otherwise permitted in its capacity
as a sub-Servicer pursuant to the CSA, it will not extend, amend or otherwise
modify the payment terms of any Receivable or any Contract related to such
Receivable in any material respect other than in accordance with its Credit and
Collection Policy.
(d)    Sales, Liens. Other than the ownership and security interests
contemplated by the Transaction Documents, it will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Lien upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivables Asset, or upon or with respect to any Contract under which any
Receivable arises, or any Lock-Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of a
security interest therein in favor of TPNA provided for herein), and it will
defend the right, title and interest of TPNA in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under it.
(e)    Accounting for Purchase. Except for tax and consolidated accounting
purposes, it will not treat (the transactions contemplated hereby in any manner
other than the sale and absolute assignment of the Receivables and the Related
Security by it to TPNA (except to the




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP).
(f)    Use of Proceeds. SMMC will not use any proceeds of the sale of
Receivables hereunder, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any margin stock.
No part of the proceeds of any sale of Receivables hereunder will be unlawfully
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including the Lender) of any Anti-Terrorism Laws. SMMC will maintain in effect
policies and procedures designed to ensure compliance by SMMC, its Subsidiaries
and their respective directors, officers, employees and agents in all material
respects with Anti-Corruption Laws and applicable Sanctions, and SMMC, its
Subsidiaries and, to their knowledge, their respective directors, officers,
employees and agents, will remain in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.
(g)    Deposits to Lock-Boxes and Collection Accounts. Other than Incidental
Deposits, SMMC will not knowingly deposit or otherwise credit to any Collection
Account or Lock-Box any cash or cash proceeds other than Collections.

Article V    
Termination Events

Section 5.1.    Termination Events.
The occurrence of any one or more of the following events shall constitute a
Termination Event:
(a)    SMMC or the Performance Guarantor shall fail to make any payment or
deposit when required hereunder (taking into account any applicable period of
grace) and such failure shall continue for five (5) Business Days.
(b)    Default in the performance, or breach, of any covenant or agreement on
the part of SMMC contained in Section 4.1(b)(iii), Section 4.1(c)(i)(A) or
Sections 4.2(a), (b), (d) - (g).
(c)    Default in the performance, or breach, of any covenant or agreement of
SMMC or the Performance Guarantor in this Agreement or any other Transaction
Document to which such Person is a party (excluding any covenant or agreement
which is specifically addressed elsewhere in this Section 5.1), and the
continuance of such default or breach for a period of thirty (30) days after the
earlier to occur of (i) notice from TPNA or the Lender of such non-performance
or non-observance, or (ii) the date on which a Responsible Officer of SMMC or
the Performance Guarantor has knowledge of such non-performance or
non-observance.
(d)    (i) Any representation, warranty, certification or statement of fact made
or deemed made by or on behalf of SMMC this Agreement, in any other Transaction
Document to which SMMC is a party, or in any document delivered in connection
herewith or therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made, or (ii) any representation, warranty, certification or statement of
fact made or deemed made by or on behalf of SMMC in this Agreement, any other
Transaction Document




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





to which SMMC is a party, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made; provided that to the extent such false or misleading
representation occurs under any of Section 2.1(q) through and including Section
2.1(v), no Termination Event shall occur under this Section 5.1(d) if a Purchase
Price Credit is granted and realized upon or paid in cash as provided in Section
1.3.
(e)    Any Transaction Document to which SMMC or the Performance Guarantor is a
party or any material provision thereof shall for any reason cease to be valid
and binding on SMMC or the Performance Guarantor, as the case may be, or the
Performance Guarantor shall assert that any Transaction Document is not
enforceable in accordance with its terms.
(f)    SMMC or the Performance Guarantor shall (i) commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against SMMC or the Performance Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against SMMC or the Performance Guarantor any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) SMMC or the Performance Guarantor shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) SMMC or the Performance Guarantor shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or (vi) or SMMC or the Performance Guarantor shall make a general
assignment for the benefit of its creditors.
(g)    A Change of Control shall occur with respect to SMMC or the Performance
Guarantor.
(h)    The Performance Guarantor or SMMC shall (i) default in making any payment
of any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the “Loans” under and as defined in the Senior Bank Credit Agreement)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or (iv) there occurs
under any Swap Agreement an Early Termination Date (as defined in such Swap
Agreement) resulting from (A) any Event of Default (as so defined) under such
Swap Agreement as to which the Performance Guarantor or any SMMC is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





(as so defined) under such Swap Agreement as to which the Performance
Undertaking or any Restricted Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Performance
Undertaking or SMMC as a result thereof is greater than $50,000,000; provided
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (h) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (h) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $50,000,000 or more (all capitalized terms used in this
paragraph (h) and not otherwise defined in this Agreement are used with the
meanings ascribed thereto in the Senior Bank Credit Agreement).
(i)    One or more judgments or decrees shall be entered against SMMC or the
Performance Guarantor involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has not disputed
coverage) of $50,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof.

Section 5.2.    Remedies.
Upon the occurrence and during the continuation of a Termination Event, TPNA (or
the Lender, as its ultimate assignee) may take any of the following actions:
declare the Termination Date to have occurred, whereupon the Termination Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by SMMC; provided, however, that upon
the occurrence of a Termination Event described in Section 5.1(f) with respect
to SMMC, the Termination Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by SMMC, and
to the fullest extent permitted by applicable Requirements of Law, interest at
the Default Rate shall accrue with respect to any amounts then due and owing by
SMMC to TPNA under this Agreement. The aforementioned rights and remedies shall
be without limitation and shall be in addition to all other rights and remedies
of TPNA and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative. For the
avoidance of doubt, the occurrence of the Termination Date shall result in the
termination of sales of the Receivables Assets under this Agreement but shall
not accelerate or permit TPNA, the SPE or the Lender to accelerate, the due date
for any amount payable under any Receivable.

Article VI    
Indemnification

Section 6.1.    Indemnities by SMMC.
Without limiting any other rights that TPNA (or the Lender, as its ultimate
assignee) may have hereunder or under applicable law, SMMC hereby agrees to
indemnify TPNA, the SPE, the Lender and each officer, director, manager,
employee and agent of TPNA, the SPE or the Lender (herein individually each
called an “Indemnified Party” and collectively called the “Indemnified Parties”)
from and against any and all losses, claims, damages, reasonable expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
and liabilities (all of the foregoing being herein called the “Indemnified
Amounts”) incurred by an Indemnified Party relating to or resulting from:
(i)    any representation or warranty made by SMMC (or any officers of SMMC)
under or in connection with this Agreement, any other Transaction Document to
which SMMC is a party




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





or any other information or report required to be delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;
(ii)    the failure by SMMC to comply with any applicable Requirement of Law
with respect to any Receivable or Contract related thereto, or the nonconformity
of any Receivable or Contract included therein with any such applicable
Requirement of Law or any failure of SMMC to keep or perform any of its
obligations, express or implied, with respect to any Contract;
(iii)    any failure of SMMC to perform its duties, covenants or other
obligations in accordance with the provisions of any Transaction Document to
which it is a party;
(iv)    any environmental liability, products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
(v)    any bona fide dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables by SMMC at any time with
other funds;
(vii)    any failure of TPNA to acquire legal and equitable title to, and
ownership of any Receivable and the Related Security and Collections with
respect thereto from SMMC, free and clear of any Lien (other than Permitted
Liens) as a result of any action or inaction of SMMC;
(viii)    any failure to vest and maintain vested in TPNA a valid and perfected
ownership interest or a first priority perfected Security Interest in the
Receivables Assets, free and clear of any Lien (except Permitted Liens) as a
result of any action or inaction of SMMC;
(ix)    [Reserved];
(x)    the failure of SMMC to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the transfer of
the Receivables Assets to TPNA, whether on the date hereof or at any subsequent
time, except to the extent such failure or delay is caused by TPNA (or the
Lender, as its assignee);
(xi)    any action or omission by SMMC which reduces or impairs the rights of
TPNA (or the Lender, as its ultimate assignee) with respect to the Receivables
Assets or the value of the Receivables Assets (other than at the direction of
TPNA or the Lender and except as contemplated by the Transaction Documents);
(xii)    the failure of any Receivable included as an Eligible Receivable on any
Servicer Report to be an Eligible Receivable at the time so included; and




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





(xiii)     any attempt by any Person to void any sale hereunder or the Security
Interest in the Receivables Assets granted hereunder, whether under statutory
provision, common law or equitable action;
excluding, however, in each of the foregoing instances:
(A)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted solely from
the gross negligence or willful misconduct on the part of the applicable
Indemnified Party;
(B)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible solely on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
(C)    Excluded Taxes (as defined in the CSA);
provided, however, that nothing contained in this Section shall limit the
liability of SMMC or limit the recourse of any Indemnified Party to SMMC for
amounts otherwise specifically provided to be paid by SMMC under the terms of
the Transaction Documents.
The provisions of this Section 6.1 shall survive termination of this Agreement,
the RSCA and the CSA.

Section 6.2.    Other Costs and Expenses.
SMMC shall pay (a) all reasonable out-of-pocket expenses incurred by the Lender
(as TPNA’s ultimate assignee) (including the reasonable fees, charges and
disbursements of counsel for the Lender, in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (b) all out‑of‑pocket expenses
incurred by the Lender (as TPNA’s ultimate assignee) (including the fees,
charges and disbursements of outside counsel to the Lender) in connection with
the enforcement or protection of its rights against SMMC in connection with this
Agreement and the other Transaction Documents to which SMMC is a party,
including its rights under this Section.

Article VII    
Miscellaneous

Section 7.1.    Waivers and Amendments.
(a)    No failure or delay on the part of TPNA (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by applicable
Requirement of Law. Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by SMMC and the Lender (as TPNA’s ultimate
assignee).




23
Receivables Sale Agreement



--------------------------------------------------------------------------------






Section 7.2.    Notices.
The provisions of Section 12.2 of the CSA shall apply to all notices to be given
under this Agreement. All communications and notices provided for hereunder
shall be given to the parties hereto at the following addresses or facsimile
numbers:
If to SMMC:
1000 Tempur Way
Lexington, KY 40511
Attention: James Schockett
Phone: (859) 455-2026

Fax: n/a
Email: James.Schockett@tempersealy.com


If to TPNA:
1000 Tempur Way
Lexington, KY 40511
Attention: James Schockett
Phone: (859) 455-2026

Fax: n/a
Email: James.Schockett@tempersealy.com


With a copy to:
Wells Fargo Bank, National Association
1100 Abernathy Rd., NE
16th Floor, Suite 1600
Atlanta, GA 30328-5657
Attn: Patrick E. McConnell, Director
Email: WFCFReceivablesSecuritizationAtlanta@wellsfargo.com;
Patrick.E.McConnell@wellsfargo.com
Phone: (770) 508-1304
Fax: (866) 972-3558

Section 7.3.    Protection of Ownership Interests of TPNA.
(a)    From time to time, at its expense, SMMC will take all necessary action to
establish and maintain, irrevocably in TPNA: (i) legal and equitable title to
the Receivables and (ii) all of SMMC’s right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Liens other than Permitted Liens.
(b)    At any time following the occurrence and during the continuance of a
Termination Event hereunder, TPNA (or its assigns) may, at SMMC’s sole cost and
expense, direct SMMC to notify the Obligors of Receivables of the ownership
interest of TPNA (or its assigns) under this Agreement.
(c)    If, following the occurrence and during the continuance of a Termination
Event hereunder, SMMC fails to perform any of its obligations hereunder, TPNA
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and TPNA’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by SMMC as provided
in Section




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





6.2. SMMC irrevocably authorizes TPNA (and its assigns) at any time and from
time to time in the sole discretion of TPNA (or its assigns), and appoints TPNA
(and its assigns) as its attorney(ies)-in-fact, to act on behalf of SMMC to file
on behalf of SMMC, as debtor, all financing statements, continuation statements
and amendments thereto or assignments thereof, and execute such other
instruments or notices, as may be reasonably necessary or desirable in TPNA’s
(or its assigns’) sole discretion to perfect and to maintain the perfection and
priority of the interest of TPNA in SMMC Collateral. This appointment is coupled
with an interest and is irrevocable.
(d)    (i) SMMC acknowledges and agrees that it is not authorized to, and will
not, file financing statements or other filing or recording documents with
respect to the Receivables Assets (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Lender (as TPNA’s assignee), consenting to the form and
substance of such filing or recording document, and (ii) SMMC hereby approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Lender (as TPNA’s assign) in connection with the perfection of the Security
Interests in favor of TPNA or the Lender (as TPNA’s ultimate assignee).

Section 7.4.    Termination. TPNA may, at any time with five (5) Business Days’
written notice to SMMC, terminate this transaction. Any Receivables originated
before the date of such termination will be subject to purchase by TPNA at the
Purchase Price thereof on the date of such termination.

Section 7.5.    Confidentiality.
The parties agree to be bound by the provisions of Section 12.5 of the CSA with
the same force and effect as if fully set forth herein.

Section 7.6.    CHOICE OF LAW.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE
PERFECTION OF TPNA’S SECURITY INTEREST IN THE RECEIVABLES ASSETS OR REMEDIES
HEREUNDER IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

Section 7.7.    CONSENT TO JURISDICTION.
EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO
BRING PROCEEDINGS AGAINST SMMC IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY SMMC AGAINST THE LENDER OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK.




23
Receivables Sale Agreement



--------------------------------------------------------------------------------






Section 7.8.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY SMMC PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 7.9.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of SMMC,
TPNA and their respective successors and permitted assigns (including any
trustee in bankruptcy). SMMC may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Lender
(as TPNA’s ultimate assignee). TPNA may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of SMMC. Without limiting the foregoing, SMMC acknowledges that TPNA,
pursuant to RSCA, may assign to the SPE, and pursuant to the CSA, the SPE may
collaterally assign to the Lender, its rights, remedies, powers and privileges
hereunder and that the Lender may further assign such rights, remedies, powers
and privileges to the extent permitted in the CSA. SMMC agrees that the Lender
(as the ultimate assignee of TPNA), shall, subject to the terms of the CSA, have
the right to enforce this Agreement and to exercise directly all of TPNA’s
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of TPNA to be given or
withheld hereunder), and SMMC agrees to cooperate fully with the Lender in the
exercise of such rights and remedies.
(c)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms and shall remain in full force
and effect until terminated in accordance with its terms; provided, however,
that the rights and remedies with respect to (i) any breach of any
representation and warranty made by SMMC pursuant to Article II, (ii) the
indemnification and payment provisions of Article VI, and Sections 7.4 through
and including 7.10 shall be continuing and shall survive any termination of this
Agreement.
(d)    Notwithstanding anything herein to the contrary, any Person into which
SMMC or TPNA may be merged or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which SMMC or TPNA
shall be a party, or any Persons succeeding to the business of SMMC or TPNA (so
long as such person is an Affiliate of SMMC or TPNA, as applicable), shall be
the successor to SMMC or TPNA hereunder, respectively, without the execution or
filing of any paper or any further act on the part of any of the parties hereto;
provided, however that such successor shall be an Affiliate of the Master
Servicer.

Section 7.10.    Counterparts; Severability; Section References.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. To the fullest extent permitted by applicable law,
delivery of an executed counterpart of a signature page of this Agreement by
telefacsimile




23
Receivables Sale Agreement



--------------------------------------------------------------------------------





or electronic image scan transmission (such as a “pdf” file) will be effective
to the same extent as delivery of a manually executed original counterpart of
this Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 7.11.    Bankruptcy Petition.
SMMC covenants and agrees that, prior to the date that is two years and one day
after the payment in full of all outstanding obligations of the SPE under the
CSA, it will not institute against, or join any other Person in instituting
against, the SPE, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

Section 7.12.    Patriot Act.
The Lender (as TPNA’s ultimate assignee) hereby notifies SMMC that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Performance Guarantor and its Subsidiaries,
which information may include the name and address of SMMC and its Subsidiaries
and other information that will allow the Lender to identify such parties in
accordance with the Patriot Act.
<Signature pages follow>







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.


SEALY MATTRESS MANUFACTURING COMPANY, LLC


By: /s/ Barry A. Hytinen____
Name: Barry Hytinen
Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------





23
Receivables Sale Agreement



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

TEMPUR-PEDIC NORTH AMERICA, LLC


By: /s/Barry A. Hytinen_____
Name: Barry Hytinen
Title: Executive Vice President and Chief Financial Officer


22
Receivables Sale Agreement



--------------------------------------------------------------------------------





Exhibit I

Definitions
This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in the CSA.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Agreement” has the meaning specified in the preamble.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Performance Guarantor, SMMC, TPNA or the SPE from
time to time concerning or relating to bribery or corruption.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and such day is also a day for trading by and between banks in Dollar
deposits in the London interbank eurodollar market.
“Calculation Period” means each calendar month, or portion thereof, from and
after the Closing Date.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Change of Control” means any of the following
(a) the occurrence of a “Change of Control” (as defined in the Senior Credit
Agreement);
(b) SMMC or TPNA shall cease to be a direct or indirect Wholly Owned Subsidiary
of the Performance Guarantor; or
(c) the SPE shall cease to be a direct Wholly Owned Subsidiary of TPNA.


23
Receivables Sale Agreement



--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended.
“Collection Account” means each concentration account, depositary account,
lock-box clearing account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit III hereto (as such
exhibit may be modified from time to time in connection with the closing or
opening of any Collection Account in accordance with the terms of the CSA).
“Collection Bank” means, at any time, any bank at which a Collection Account or
Lock-Box is maintained.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Interest, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including an agreement evidenced by a
purchase order or similar document) pursuant to which such Receivable arises or
which evidences such Receivable.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control Agreement” means an agreement, in form reasonably acceptable to the
Lender, in which a Collection Bank agrees to take instructions from the Lender,
either directly or as the ultimate assignee of TPNA, with respect to the
disposition of funds in a Collection Account without further consent of SMMC,
TPNA, the Master Servicer or the SPE).
“CSA” has the meaning specified in the Preliminary Statements.
“Default Rate” means a per annum rate of interest equal to the Discount Rate
computed with the Applicable Margin that applies from and after the occurrence
and during the continuance of an Amortization Event (under and as defined in the
CSA).
“Dollars” and “$” means dollars in lawful currency of the United States.
“Discount Factor” means a percentage calculated to provide TPNA with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to TPNA of financing its investment in the
Receivables during such period, and (ii) the risk of nonpayment by the Obligors.
SMMC and TPNA may agree from time to time and at any time to change the Discount
Factor based on changes in one or more of the items affecting the calculation
thereof, provided that any change to the Discount Factor shall take effect as of
the commencement of a Calculation Period, shall apply only prospectively and
shall not affect the Purchase Price payment made prior to the Calculation Period
during which SMMC and TPNA agree to make such change. As of the date of this
Agreement, the Discount Factor for SMMC is 1.5%.
“Excluded Receivable” means any right to payment for goods sold or services
rendered by SMMC which is sold, pledged or otherwise transferred to Wells Fargo
Commercial Distribution Finance, LLC


24
Receivables Sale Agreement



--------------------------------------------------------------------------------





(“WFCDF”) under that certain Vendor Agreement dated as of January 15, 20114, by
and among WFCDF, Sealy Mattress Company and SMMC, as amended from time to time
in accordance with the terms thereof.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means any nation or government (including any
supra-national bodies such as the European Union or the European Central Bank),
any state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Incidental Deposits” means amounts arising in ordinary course of business or
distinct circumstances that are deposited in the Collection Account, with the
aggregate total of such amounts in any Calculation Period not to exceed
$200,000.
“Initial Cutoff Date” means February 28, 2017.
“Initial Receivables Assets” has the meaning specified in Section 1.1(a).
“Lien” means any mortgage, pledge, hypothecation, cash collateral or other
similar deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or other security agreement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).
“Lender” has the meaning specified in the Preliminary Statements.
“Lock-Box” means each locked postal box associated with a Collection Account for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit III (as such exhibit may be modified from time to
time in connection with the addition or removal of any Lock-Box in accordance
with the terms of the CSA).
“Material Adverse Effect” means any event which has a material adverse effect on
(a) the assets, financial condition or operations of the Performance Guarantor,
SMMC, TPNA or the SPE, (b) the ability of the Performance Guarantor, SMMC, TPNA
or the SPE to perform its obligations under the Transaction Documents to which
it is a party or by which it is bound, (c) the legality, validity, or
enforceability of this Agreement, the RSCA, the CSA, the Performance Undertaking
or any other Transaction Document to which the Performance Guarantor, SMMC, TPNA
or the SPE is a party, (d) the status, existence, perfection or priority of the
Lender’s Security Interest in the Receivables generally or any significant
portion of the Receivables or the proceeds thereof, or (e) the validity,
enforceability, value or collectability of the Receivables generally or of any
material portion of the Receivables.


25
Receivables Sale Agreement



--------------------------------------------------------------------------------





“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Outstanding Balance” means, on any date of determination with respect to any
Receivable, the outstanding principal balance thereof.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Performance Guarantor” means Tempur Sealy International, Inc., a Delaware
corporation, and its successors and assigns.
“Performance Undertaking” means the Performance Undertaking, dated as of March
31, 2017, by the Performance Guarantor in favor of TPNA and its assigns.
“Permitted Liens” means, in respect of the Receivables Assets: (a) Liens arising
pursuant to any Transaction Document; (b) Liens for taxes not yet due or that
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP; and (c) Liens securing
obligations under the Senior Bank Credit Agreement that are released prior to or
substantially contemporaneously with their sale or contribution pursuant to the
Transaction Documents.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Purchase Date” has the meaning specified in Section 1.1(a).
“Purchase Price” means, with respect to the Receivables Assets in existence on
the Initial Cutoff Date and the Receivables Assets coming into existence on each
day thereafter prior to the Termination Date, the aggregate price to be paid by
TPNA to SMMC in accordance with Section 1.2 for such Receivables Assets, which
price shall equal on any date (i) the product of (A) the Outstanding Balance of
the Purchased Receivables on such date, multiplied by (B) one minus the Discount
Factor in effect on such date, minus (ii) any Purchase Price Credits to be
credited against the Purchase Price otherwise payable in accordance with Section
1.2.
“Purchase Price Credit” has the meaning specified in Section 1.3.


26
Receivables Sale Agreement



--------------------------------------------------------------------------------





“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to SMMC, whether constituting an account,
chattel paper, an instrument, an intangible or a general intangible under the
UCC, arising from the sale of goods or provision of services by SMMC including,
without limitation, the obligation to pay any applicable Finance Charges with
respect thereto but excluding any Excluded Receivable. Indebtedness and other
rights and obligations arising from any one transaction, including, without
limitation, indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, however, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the Obligor or SMMC treats such indebtedness,
rights or obligations as a separate payment obligation.
“Receivables Assets” has the meaning specified in Section 1.1(a).
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Regulation U” means Regulation U of the Board as in effect from time to time.
“Related Security” means, solely to the extent applicable to any Receivable:
(i) all of SMMC’s right, title and interest (if any) in the goods, the sale of
which gave rise to such Receivable,
(ii) all other Security Interests or Liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable; provided that, prior to the Amortization Date, it is
understood and agreed that notwithstanding anything herein or in any Transaction
Document to the contrary, SMMC shall not be required to take any action to cause
any such guarantee, letter of credit, insurance or other supporting obligation
to be transferred to or for the benefit of, or otherwise assigned to, the Lender
to the extent any such transfer or assignment requires the consent of any Person
or is prohibited by applicable law,
(iii) all guaranties, letters of credit, insurance and other supporting
obligations, agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of SMMC’s right, title and interest in each Lock-Box and each
Collection Account, and
(vii) all proceeds of any of the foregoing.


27
Receivables Sale Agreement



--------------------------------------------------------------------------------





“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” of any Person, means the chief executive officer,
president, chief financial officer or treasurer of such Person, but in any
event, with respect to financial matters, the chief financial officer of such
Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (as of the Closing Date,
Cuba, Iran, North Korea, Sudan, the Crimea region of Ukraine and Syria).
“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Canada or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.
“Security Interest” has the meaning ascribed thereto in Article 9 of the UCC.
“Senior Bank Credit Agreement” means that certain Credit Agreement, dated as of
April 6, 2016, among the Performance Guarantor, as Parent Borrower, certain of
its Subsidiaries as Additional Borrowers (as defined below) from time to time
parties to this Agreement, the lenders from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.
“SMMC” has the meaning specified in the preamble.
“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the fair value of the
assets of such Person will, as of such date, be greater than the amount that
will be required to pay the liability of such Person on its debts as such debts
become absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable


28
Receivables Sale Agreement



--------------------------------------------------------------------------------





remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that the amount of any contingent or disputed liability
at any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability at such time.
“Subsequent Receivables Assets” has the meaning specified in Section 1.1(a).
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Performance Guarantor. Notwithstanding
any provision herein to the contrary, Comfort Revolution LLC shall not be
considered a Subsidiary of the Performance Guarantor for purposes of this
Agreement or the other Transaction Documents prior to the date on which the
Performance Guarantor or one or more of its Subsidiaries notifies the Lender (as
TPNA’s ultimate assignee) that Comfort Revolution has become a Subsidiary
Guarantor under and as defined in the Senior Credit Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the CSA), (ii) the Business Day immediately prior to the
occurrence of a Termination Date under Section 5.1(f) hereof, (iii) the Business
Day specified in a written notice to SMMC from the Lender (as TPNA’s ultimate
assignee) following the occurrence of any other Termination Event, and (iv) the
date which is 10 Business Days after TPNA’s and the Lender’s receipt of written
notice from SMMC that SMMC wishes to terminate the facility evidenced by this
Agreement.
“Termination Event” has the meaning specified in Section 5.1.
“TPNA” has the meaning specified in the preamble.
“Transaction Documents” means, collectively, this Agreement, the RSCA, the CSA,
the Performance Undertaking, the Control Agreements Report, and all other
instruments, documents, certificates, reports and agreements required to be
executed and delivered pursuant to any of the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, as the context may require, any other applicable jurisdiction.
“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, could constitute a Termination Event.


29
Receivables Sale Agreement



--------------------------------------------------------------------------------





“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.






30
Receivables Sale Agreement



--------------------------------------------------------------------------------






Exhibit II

Jurisdiction of Organization; Organizational Identification Number; Principal
Place of Business; Chief Executive Office; Other Location(s) of Records; Federal
Employer Identification Number; Other Names


Company
FEIN
Jurisdiction of Organization
Organizational ID Number
Principal Place of Business
Chief Executive Office and Locations of Records
Other/Prior
Legal and Trade Names
(During the 5 years prior to the Closing Date)
Sealy Mattress
Manufacturing
Company, LLC


XX-
XXXXXXX


Delaware
XXXXXXXX
One Office Parkway,
Trinity, North Carolina,
27370


1000 Tempur Way,
Lexington, KY 40511


Sealy Mattress
Manufacturing
Company, Inc.









31



--------------------------------------------------------------------------------






Exhibit III

SMMC’s Collection Accounts and Lock-Boxes
Legal Entity
Lockbox Bank Name
Post Office Box Address
Corresponding Account Number
Sealy Mattress Manufacturing Company, LLC
Wells Fargo
PO Box 951721
Dallas, TX 75395-1721


PO Box 932800
Atlanta, GA 31193-2800


PO Box 931855
Atlanta, GA 31193-1855


PO Box 932621
Atlanta, GA 31193-2621
XXXXXXXXXXX




Same




Same




Same



Bank Name And Address
Collection Account Number
Collection Account Name
Related Lock-Box Number
Wells Fargo


XXXXXXXXX
SMMC, LLC Lockbox Depository
Same as Account
Bank of America
XXXXXXXXX
SMMC, LLC Account Receivable EFT
n/a
Bank of America
XXXXXXXXX
SMMC, LLC Merchant Credit Card Depository
n/a
Bank of America
XXXXXXXXX
SMMC, LLC Account Receivable EFT
n/a





32



--------------------------------------------------------------------------------






Exhibit IV
SMMC’s Credit and Collection Policy


[Attached]






33



--------------------------------------------------------------------------------






Schedule A

Documents to be Delivered to Buyer
on or Prior to the Closing Date


[Attached]








34

